In an action, inter alia, for the partition of real property, defendant appeals from a judgment of the Supreme Court, Westchester County (Gurahian, J.), entered October 19, 1981, which, after a nonjury trial, was in favor of the plaintiff. Judgment affirmed, with costs. Defendant’s claim of duress leading to the execution of the deed is difficult to credit. She had her own personal attorney prepare and assist her in the execution of the deed and the record indicates that, since plaintiff had contributed a significant amount of money to the household, there was a valid reason for executing the deed. Finally, defendant’s claim of duress and disharmony between the parties before the deed was executed is gainsaid by the fact that the marriage lasted for approximately seven years after the deed was executed. Under all of the circumstances, it appears that the trial court correctly determined that there was no showing of duress sufficient to warrant the setting aside of the conveyance. Accordingly, we affirm the judgment appealed from. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.